                                                               Direct Line: (414) 577-4001
                                                               E-Mail: rlauer@kasdorf.com



                                              April 10, 2019



Via eFiling

Honorable William C. Griesbach
United States District Court
Eastern District of Wisconsin
Green Bay Division
Jefferson Court Building
125 South Jefferson Street, Room 102
Green Bay, WI 54301-4541

       Re:     Otis v. Demarasse
               Case No.:     16-C-285
               Our File No.: 231.231399

Dear Judge Griesbach:

        I am writing to clarify the record in response to Mr. Graff’s motion for a protective order
regarding the depositions of Deputy Burke and Mr. Hill. Although Mr. Graff’s brief and affidavit
state that the parties were not able to reach an agreement about proceeding with the depositions,
that is inaccurate. In an April 3 email, Mr. Mayer suggested that the parties schedule the
depositions subject to the parties’ understanding that they may be canceled if he does not have a
decision on his motion for sanctions. I replied the same day, stating that I agreed to Mr. Mayer’s
proposal. That email, which was not included in Mr. Graff’s affidavit supporting his motion for a
protective order, was sent to both Mr. Mayer and Mr. Graff.

         Because of the parties’ agreement, I was surprised to see that a motion for a protective
order was filed on April 8. Upon receiving notice of the motion for a protective order, including
the assertion that the parties could not reach an agreement, I sent Mr. Graff the enclosed letter
reminding him that the parties had previously reached an agreement, and requesting that he send
a letter to the Court withdrawing the motion and advising the Court that the parties agreed on April
3 to conditionally set the depositions of Deputy Burke and Mr. Hill. (See, Ex. A.)

       I understand that Mr. Graff has withdrawn the motion. However, I want to ensure that the
record accurately reflects the parties’ communications and the fact that we had reached an
agreement regarding the depositions on April 3 before the motion for a protective order was filed
on April 8.




         Case 1:16-cv-00285-WCG Filed 04/10/19 Page 1 of 2 Document 57
April 10, 2019
Page 2



       Thank you.

                                   Very truly yours,

                                   s/ Robert J. Lauer

                                   Robert J. Lauer
RJL/ECS
Enclosure

cc:    Ryan R. Graff, Esq.
       John F. Mayer, Esq.
       Jacob A. Sosnay, Esq.




        Case 1:16-cv-00285-WCG Filed 04/10/19 Page 2 of 2 Document 57
